Citation Nr: 1528607	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-28 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for acute chronic renal failure claimed as due to left knee replacement surgery.  

2. Whether new and material evidence has been received to reopen a claim for compensation for left knee replacement surgery claimed as reduced range of motion, permanent limp, and loss of balance under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to January 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2013 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015 the Veteran testified at a RO hearing before a Decision Review Officer.  A transcript is of record.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's June 2015 pension claim, his April 2015 authorization for VA to obtain private medical records, VA's May 2015 duty to assist letter, and, VA treatment records from 2009 to 2015 are part of VBMS.  The Veteran's August 2014 claim for assistance in acquiring home improvement and structural alterations is part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

As noted above, in August 2014 the Veteran filed a claim for assistance in acquiring home improvement and structural alterations and in June 2015 a claim for entitlement to pension due to his left knee replacement surgery.  These issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

In a rating decision dated in April 2015 the RO confirmed and continued the previous denial of compensation for left knee replacement also claimed as reduced range of motion, permanent limp, and loss of balance under 38 U.S.C.A. § 1151.  In May 2015 the Veteran filed a notice of disagreement with this determination.  A Statement of the Case must be sent to the Veteran regarding this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus the issue of whether new and material evidence has been received to reopen a claim for compensation for left knee replacement claimed as reduced range of motion, permanent limp, and loss of balance under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Acute chronic renal failure was not caused by the left knee replacement surgery performed by VA in April 2005.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for acute chronic renal failure claimed as due to left knee replacement surgery performed at a VA medical facility have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2012 of the criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2013.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available pertinent evidence needed to substantiate the claim.  Treatment records, claims submissions, and lay statements have been associated with the record.  In April 2015 the Veteran submitted written authorization for VA to obtain private treatment records from Dr. J.T.M. dated from January 2005 to January 2015.  The file shows that VA on multiple occasions tried to obtain these records.   In a letter dated in May 2015 VA notified the Veteran that while it made an attempt to obtain the records his doctor's office did not send the records and it ultimately was his responsibility to submit the relevant evidence in support of his claim.  To date these records have not been received.  Thus VA has fulfilled its duty to assist to obtain the private records pursuant to 38 C.F.R. § 3.159(c),(e).  

Notwithstanding the records from Dr. J.T.M., it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

In June 2011 the Veteran noted that he was retired and receiving benefits from the Social Security Administration (SSA).  In his June 2015 claim for pension benefits, he confirmed that he was not receiving disability benefits from SSA.  VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A are those records that relate to the disability for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  When a SSA decision pertains to a completely unrelated medical condition, and a Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the disability for which a Veteran seeks benefits, relevance is not established.  Id.  Thus, in the instant case, VA's duty to assist does not extend to obtaining SSA records as the file shows that they are not related to the issue on appeal.  

A VA opinion also was obtained from a nephrologist in March 2013.  The Board finds this opinion along with the other evidence of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiner thoroughly reviewed the record, including the surgery records, orthopedic records, treatment records pertaining to kidney failure, and considered the Veteran's entire medical history in providing the opinion.  

During the January 2015 RO hearing, the Decision Review Officer discussed with the Veteran the issues on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Legal Criteria

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.

The current regulations provide that in order to determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.   VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).

For claims received for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

Analysis

The Board has an obligation to provide adequate reasons and bases supporting its decision, however there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The threshold question in this case is whether the Veteran's acute chronic renal failure resulted from his treatment (left knee replacement surgery) performed by VA in April 2005.  

The Veteran contends that his left knee replacement surgery at the VA Medical Center in Wilkes-Barre, PA on April 18, 2005 caused his kidney failure due to excess blood loss thereby requiring that he be on dialysis for over three months until his kidney functions returned to normal.  See statements dated in September 2014 and April 2015.  

In January 2015 the Veteran testified that a week after his knee surgery he became ill and went to the VA clinic.  He was told he had a stomach virus, which he contends got worst causing him to go back in another week.  The Veteran further stated that he was told to go the emergency room as the examiner suspected that he had liver failure.  Subsequently he went to Muhlenberg hospital and was brought by ambulance to the VA medical facility in Wilkes-Barre, Pennsylvania and was put on dialysis.  The Veteran stated that the surgeon who performed the knee surgery told him that he lost a significant amount of blood during the surgery. The Veteran has acknowledged that there are no records documenting this alleged blood loss.  Further, the Veteran claimed that other doctors told him that prior to the knee surgery he should have had his blood taken in the event of blood loss during the surgery that needed to be replenished.  

In the September 2013 Form 9 Appeal, the Veteran stated that the VA doctor who treated him for his renal failure told him that it was possible that the loss of blood during his knee surgery could have caused the renal failure.  He said other doctors had confirmed this.  

By way of summary, VA medical records show that on April 18, 2005 the Veteran underwent a left total knee arthroplasty at the Wilke-Barre VA Medical Center.  On May 6 the records show that the Veteran was discharged on April 26 and came in for a follow-up treatment visit.  The examiner noted that he "has been doing wonderfully, is progressing very well through physiotherapy as per the physiotherapist note and also as per patient's verbal report."  The Veteran complained of being tired but denied "any chest pain, shortness of breath, nausea, vomiting, or any other concerns."  On May 11, the records show that the Veteran did not have complaints.  "He has begun working actually on his house in Bethlehem.  He says he is without any pain with ambulation."  

The records show that on May 16, 19, 23, and 27 the Veteran complained of left knee pain and had improved range of motion in his left knee.  On June 8 and June 9 the Veteran complained of muscle aches.  On June 13 and 14 the records show the Veteran appeared to have gastroenteritis and was instructed to go to the nearest emergency room if he vomited.  On June 16 he was admitted to the Wilkes-Barre VA Medical Center for renal failure and was put on dialysis until July.  The Veteran reported that since his left knee surgery he was going downhill, did not eat much, and experienced diarrhea.  A consultation report on June 17 shows that the Veteran had diarrhea, abdominal pain, and nausea for the last 10 days.   

A nephrology report on June 17 shows that the nephrologist Dr. A.S., noted that the Veteran had a history of hypertension, diabetes mellitus and chronic renal failure with a baseline creatine level of 1.9.  Dr. A.S. opined that the Veteran's acute on chronic renal failure was possibly multifactorial due to dehydration from gastrointestinal losses and poor oral intake, and acute tubular necrosis (ATN) from possible rhabdomyolysis as the Veteran had been on Statins until recently.  The Veteran had signs and symptoms of uremia and Dr. A.S. ordered dialysis due to the Veteran's severe uremic symptoms and azotemia.  On July 29, 2005 Dr. A.S. opined that based on the available information, to include lab results, diabetic nephropathy was the most likely diagnosis.  Dr. A.S. noted that the Veteran's renal failure continued to gradually improve and almost reached his previous baseline creatine level of 1.9-2.0, as it was in April 2005.  

VA treatment records in June 2006, January 2007, May 2013, and September 2014 show that the Veteran had mild renal insufficiency that continued to be stable.  On VA examination in April 2012, the examiner noted that the Veteran had diabetic nephropathy since 1999 along with acute kidney failure.  As to whether it is at least as likely as not that the Veteran's kidney failure was proximately caused by carelessness, negligence, and lack of skill or error in judgement or similar finding of fault on the part of VA, the examiner opined that he could not resolve this issue without resort to speculation.  On the one hand, the Veteran reported that doctors told him that he had excessive blood loss during the knee surgery that caused the kidney failure.  Yet, on the other hand, his treating nephrologist at the time opined that his acute on chronic renal failure was multifactorial due to dehydration from gastrointestinal losses and ATN from possible rhabdomyolysis.  The April 2012 examiner also noted that in June 2005 the Veteran had viral syndrome/gastroenteritis and a right kidney stone.  The April 2012 VA examiner, who is a staff physician, suggested that an opinion be obtained from a nephrologist.  

On VA examination in May 2012, the examiner after reviewing the claims folder opined that the Veteran had mild renal failure preoperatively and as documented postoperatively and that his renal failure developed approximately two months after his knee surgery.  The May 2012 examiner opined that the Veteran's kidney failure was not proximately caused by the VA and was treated in a timely manner.  He noted that he was an orthopedic surgeon and not a nephrologist.  

In March 2013 an opinion was obtained from a VA nephrologist, who reviewed the Veteran's medical records and chronology of events.  He noted that on April 3, 2005 the Veteran's creatine level was 2 mg and on April 21, 2005, 3 days after the surgery it was 1.9 mg%.  He found it significant that when the Veteran was seen on May 11 he had not complaints and started working on his house.  On June 16, when the Veteran was hospitalized for renal failure his creatine level was 17.1 mg%.  The examiner. found it highly probative that Dr. A.S., the nephrologist who treated the Veteran in June 2005 opined that his acute on chronic renal failure was possibly of multifactorial etiology due to dehydration from gastrointestinal losses and poor oral intake, and ATN from possible rhabdomyolysis.  The Veteran had a history of diabetes mellitus for over 10 years and chronic kidney disease due to diabetic nephropathy.  

In January 2015, the Veteran's private doctor, Dr. J.T..M.,  completed a VA Disability Benefits Questionnaire.  He noted that he did not review the claims folder.  He opined that the blood the Veteran lost from his knee surgery caused his kidney failure.  In an addendum opinion in February 2015 he stated that his rationale was that upon review of the medical records the Veteran's renal function was normal prior to his knee surgery.  He developed postoperative blood loss anemia during the total knee replacement that affected his kidneys and resulted in subsequent development of acute renal failure and now chronic kidney disease.  

There are medical opinions which are favorable and not favorable to the claim on appeal.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable March 2013 VA opinion.  The Board rejects the favorable January and February 2015 private medical opinions.  Dr. J.T.M's based it on an inaccurate factual premise.  Specifically, he noted that the Veteran's renal function was normal prior to his April 2005 knee surgery, when in fact as discussed above the Veteran had a history of diabetes mellitus and renal failure prior to his April 2005 left knee surgery.   He also failed to acknowledge/address the fact that the Veteran's creatine levels were nearly identical pre-surgery and post-surgery, and that an elevation in his creatine did not occur until several weeks post-surgery.  The Court has found that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons the Board finds that the private opinion is of limited probative value.  Conversely, the VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner, an expert in renal disorders, considered the nature of the Veteran's kidney disorder, history and relevant longitudinal complaints in proffering his opinion.  

As to the April 2012 opinion, the fact that it was couched in speculative terms does not undermine its probative value.  Notably, in Jones v. Shinseki, 23 Vet. App. 382, 290 (2010), the Court held that in relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence.  Here, the April 2012 VA examiner opined that there was conflicting evidence based on the Veteran's lay reports and his differential diagnoses in June 2005 rendering him unable to provide an opinion without resort to speculation.  This opinion does not support the Veteran's claim and the Board finds that it is adequate as the examiner indicated that all the procurable and assembled evidence was considered and precisely identified the facts that cannot be determined and advised that an opinion be sought from a nephrologist.  As for the May 2012 VA opinion from the orthopedic surgeon, it is consistent with the March 2013 VA opinion rendered by the VA nephrologist.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, his statements that he became ill a week after his knee surgery are not credible as they are inconsistent with his treatment record shortly after his knee surgery summarized above, particularly the May 6 record showing that he reported that he was doing well and the May 11 treatment record where the examiner noted the Veteran did not have any complaints and was working on his house.   See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (the Board may consider a lack of notation of a medical condition or symptoms where such notation would normally be expected).  Further, there is not a scintilla of evidence to support his allegation that he lost an excessive amount of blood during his knee surgery.  None of the surgical or post-surgical makes reference to such an incident, which the Board believes would have been recorded if it had occurred.  The medical records also do no support the Veteran's contentions that VA doctors told him that his blood loss caused renal failure.  Thus as the evidence shows that the Veteran has been an unreliable historian his recollection on this matter is not credible.  The Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Even if the Veteran was credible, his opinion that he had renal failure due to his left knee surgery would be outweighed by the May 2013 opinion.  This opinion is highly probative as the examiner, who is a nephrologist, considered the longitudinal history of the Veteran's kidney history as well as all relevant lay and medical evidence of record.  The Veteran as a lay person is not competent to opine on questions of causation, negligence, or reasonable foreseeability regarding his left knee surgery and kidney failure.  These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  In this regard, a medical professional has greater skill.  The Veteran's lay assertions are therefore afforded less probative weight than the March 2013 VA opinion which was based on clinical findings as well as the Veteran's medical history.  

Following a review of the evidence in this case, and the applicable laws and regulations, the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for acute chronic renal failure claimed as due to left knee replacement surgery.  The surgery is not shown to have caused the acute chronic renal failure.  Without establishing such a cause and effect relationship (i.e., no proximate cause), there is no need to address the question of whether there was carelessness, negligence, etc. on VA's part.  

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Compensation for acute chronic renal failure claimed as due to left knee replacement surgery performed at a VA medical facility is denied.  


REMAND

For the reasons explained in the Introduction, a Statement of the Case needs to be sent to the Veteran on the issue of whether new and material evidence has been received to reopen a claim for compensation for left knee replacement claimed as reduced range of motion, permanent limp, and loss of balance under 38 U.S.C.A. 
§ 1151.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case on the issue of whether new and material evidence has been received to reopen a claim for compensation for left knee replacement claimed as reduced range of motion, permanent limp, and loss of balance under 38 U.S.C.A. § 1151.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


